RENDERED: MAY 6, 2022; 10:00 A.M.
                           TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-0873-MR

COMMONWEALTH OF KENTUCKY                                              APPELLANT




v.              APPEAL FROM JEFFERSON CIRCUIT COURT
                  HONORABLE BARRY WILLETT, JUDGE
                       ACTION NO. 21-CR-000186


PARADISE BURKHEAD                                                       APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; COMBS AND GOODWINE, JUDGES.

GOODWINE, JUDGE: The Jefferson District Court Juvenile Division transferred

Paradise Burkhead’s (“Burkhead”) case to Jefferson Circuit Court under the then-

existing versions of the transfer statutes. After the statutes were amended and her

case was still pending, Burkhead moved to return her indictment back to district

court to conduct a new transfer hearing. The circuit court granted her motion.

After careful review, finding no error, we affirm.
                On November 21, 2020, while walking around Louisville, Burkhead

and others allegedly committed a series of offenses. One of the individuals carried

a gun. First, the group attacked an individual on the sidewalk near Boone’s

Convenience Store. Then, they walked to the area of Sixth Street and River Road

where Rocky Seibert was shot and killed by one of the individuals. It is not

alleged that Burkhead fired the gun or ever had possession of it.

                On December 18, 2020, a juvenile petition was filed against Burkhead

in Jefferson District Court. On December 21, 2020, the district court held a

hearing to determine whether the charges against Burkhead should be transferred

to circuit court for prosecution as an adult under KRS1 635.020(4) or a youthful

offender under KRS 640.010(2). The district court heard testimony and rigorous

cross-examination from Louisville Metro Police Detective Russell Lassiter, and the

court found:

                [Burkhead] ran away from home in [the] middle of the
                night/snuck out and engaged [with] a group that fired a
                gun repeatedly, then attacked another individual on video
                and then allegedly committed the murder of another all in
                one night.

Record (“R.”) at 4. Based on these facts, the district court found probable cause to

transfer the charges against Burkhead to the circuit court under the then-existing

version of KRS 635.020(4).


1
    Kentucky Revised Statutes.

                                           -2-
                On January 25, 2021, Burkhead was indicted by a Jefferson County

grand jury and charged with complicity to commit murder2 and fourth-degree

assault.3 Burkhead was arraigned on February 1, 2021 and entered a plea of not

guilty.

                On March 4, 2021, Burkhead filed a motion to return her case to

juvenile court alleging there was “exculpatory evidence which, if heard by the

juvenile judge, would have resulted in a finding of no probable cause on the charge

of Murder[,]” and because there was pending legislation which would amend the

provision of KRS 635.020(4) and KRS 640.010 for transfer of charges against a

youthful offender from juvenile to circuit court. R. at 36-37. On April 6, 2021, the

Commonwealth responded in opposition to Burkhead’s motion.

                On July 9, 2021, the circuit court entered an order granting

Burkhead’s motion. The circuit court found, “returning the indictment against Ms.

Burkhead back to district court for the purpose of conducting another transfer

hearing is the most appropriate action to take in light of the recent amendment to

KRS 635.020(4).” R. at 106. Although “the district court [did] not appear to have

erred in any way in transferring Ms. Burkhead under the version of KRS

635.020(4) that was in effect at the time of her transfer,” the circuit court remanded


2
    KRS 507.020, KRS 502.020 (capital offense).
3
    KRS 508.030, KRS 502.020 (Class A misdemeanor).

                                              -3-
the indictment because the district court would have to consider different factors if

it were asked to determine whether transfer was appropriate under the amended

versions of KRS 635.020(4) and KRS 640.010. R. at 106-07. The Commonwealth

appealed and filed a motion for immediate relief, which this Court granted.

             On appeal, the Commonwealth argues, despite the procedural nature

of the amendments to KRS 635.020(4) and KRS 640.010, the circuit court erred in

remanding the indictment against Burkhead to juvenile court for a second transfer

hearing because: (1) the district court properly transferred Burkhead’s case to

circuit court under the statutes that existed at the time of her transfer; (2) the circuit

court was not divested of jurisdiction due to the amendment of the transfer

provisions; and (3) KRS 446.110 does not require remand to juvenile court for

application of the amended statutes under the circumstances of this case.

             We must determine whether the 2021 amendments to KRS 635.020(4)

and KRS 640.010 apply retroactively to an ongoing case in which transfer from

juvenile court to circuit court occurred before the statutory amendments became

effective. This is a question of law, which we review de novo. Hamilton-Smith v.

Commonwealth, 285 S.W.3d 307, 308 (Ky. App. 2009).

             KRS 446.110 governs the retroactive application of criminal statutes:

             No new law shall be construed to repeal a former law as
             to any offense committed against a former law, nor as to
             any act done, or penalty, forfeiture or punishment
             incurred, or any right accrued or claim arising under the

                                           -4-
             former law, or in any way whatever to affect any such
             offense or act so committed or done, or any penalty,
             forfeiture or punishment so incurred, or any right accrued
             or claim arising before the new law takes effect, except
             that the proceedings thereafter had shall conform, so far
             as practicable, to the laws in force at the time of such
             proceedings. If any penalty, forfeiture or punishment is
             mitigated by any provision of the new law, such
             provision may, by the consent of the party affected, be
             applied to any judgment pronounced after the new law
             takes effect.

             Whether a statute applies retroactively depends on whether the change

is substantive, procedural, or remedial. Rodgers v. Commonwealth, 285 S.W.3d

740, 751 (Ky. 2009). First, “[s]ubstantive amendments are those ‘which change

and redefine the out-of-court rights, obligations and duties of persons in their

transactions with others.’” Id. (quoting Commonwealth of Kentucky Department of

Agriculture v. Vinson, 30 S.W.3d 162, 168 (Ky. 2000)). Second, “procedural

amendments – ‘[t]hose amendments which apply to the in-court procedures and

remedies which are used in handling pending litigation’ . . . – are to be

retroactively applied . . . so that the proceedings ‘shall conform, so far as

practicable, to the laws in force at the time of such proceedings.’” Id. Third,

changes to “penalty provisions – provisions pertaining to punishment, such as

those creating terms of imprisonment, periods of probation or parole, fines, or

forfeitures – may be retroactively applied if the defendant ‘specifically consents to

the application of the new law which is “certainly” or “definitely” mitigating.’” Id.


                                          -5-
(citations omitted).

              Here, the Commonwealth agrees the amendments to the statutes in

question are procedural, but they should only apply to cases still pending in

juvenile court. The Commonwealth argues the “proceedings” ended when

Burkhead’s transfer from juvenile court was fully adjudicated. However, the

Commonwealth cites no law in support of its position.

              Whether Burkhead is entitled to a new transfer hearing with

retroactive application of the applicable statutes depends on the definition of

“proceedings.” We reviewed Kentucky law and found no statute or case law

explicitly defining this term. In interpreting a statute, we “use the plain meaning of

the words used in the statute.” Perdue v. Commonwealth, 411 S.W.3d 786, 790

(Ky. App. 2013) (citations omitted). Black’s Law Dictionary defines “proceeding”

as follows:

              1. The regular and orderly progression of a lawsuit,
              including all acts and events between the time of
              commencement and the entry of judgment. 2. Any
              procedural means for seeking redress from a tribunal or
              agency. 3. An act or step that is part of a larger
              action. 4. The business conducted by a court or other
              official body; a hearing. 5. Bankruptcy. A particular
              dispute or matter arising within a pending case – as
              opposed to the case as a whole.

                       “‘Proceeding’ is a word much used to express the
                       business done in courts. A proceeding in court is
                       an act done by the authority or direction of the
                       court, express or implied. It is more

                                           -6-
                   comprehensive than the word ‘action,’ but it may
                   include in its general sense all the steps taken or
                   measures adopted in the prosecution or defense of
                   an action, including the pleadings and judgment.
                   As applied to actions, the term ‘proceeding’ may
                   include – (1) the institution of the action; (2) the
                   appearance of the defendant; (3) all ancillary or
                   provisional steps, such as arrest, attachment of
                   property, garnishment, injunction, writ of ne exeat;
                   (4) the pleadings; (5) the taking of testimony
                   before trial; (6) all motions made in the action; (7)
                   the trial; (8) the judgment; (9) the execution; (10)
                   proceedings supplementary to execution, in code
                   practice; (11) the taking of the appeal or writ of
                   error; (12) the remittitur, or sending back of the
                   record to the lower court from the appellate or
                   reviewing court; (13) the enforcement of the
                   judgment, or a new trial, as may be directed by the
                   court of last resort.” Edwin E. Bryant, The Law of
                   Pleading Under the Codes of Civil Procedure 3-4
                   (2d ed. 1899).

Proceeding, BLACK’S LAW DICTIONARY (11th ed. 2019).

             Additionally, in the Rodgers discussion of retroactive application of

“procedural amendments,” the Kentucky Supreme Court stated such amendments

apply retroactively “in handling pending litigation.” Rodgers, 285 S.W.3d at 751.

Based on the Black’s Law Dictionary definition of “proceedings” and the

discussion of “procedural amendments” in Rodgers, we discern the plain meaning

of “proceedings” under KRS 446.110 means amended statutes apply retroactively

in any case with no final decision on the merits.




                                         -7-
             In addition to giving plain meaning to the language in a statute, we

must also interpret according to “legislative intent.” Commonwealth v. Plowman,

86 S.W.3d 47, 49 (Ky. 2002). KRS 600.010 expressly states the legislative intent

of the Kentucky Unified Juvenile Code codified in KRS Chapters 600 to 645. In

pertinent part, KRS 600.010 states, “The Commonwealth shall direct its efforts to

promoting protection of children.” KRS 600.010(2)(a). Additionally, the

legislature specifically describes the intent for KRS Chapters 635 and 640:

             (e) KRS Chapter 635 shall be interpreted to promote the
             best interests of the child through providing treatment
             and sanctions to reduce recidivism and assist in making
             the child a productive citizen by involving the family, as
             appropriate, and by advancing the principles of personal
             responsibility, accountability, and reformation, while
             maintaining public safety, and seeking restitution and
             reparation;

             (f) KRS Chapter 640 shall be interpreted to promote
             public safety and the concept that every child be held
             accountable for his or her conduct through the use of
             restitution, reparation, and sanctions, in an effort to
             rehabilitate delinquent youth[.]

KRS 600.010(2).

             The legislature’s express intent is to rehabilitate and reform

delinquent youth. As Burkhead argues, the legislature amended the transfer

process to carry out this intent.

             Here, the plain language of KRS 446.110 and the express legislative

intent for KRS Chapters 635 and 640 support the circuit court’s decision to remand

                                         -8-
Burkhead’s case to juvenile court for a new transfer hearing. Although the district

court properly transferred Burkhead’s case to circuit court under the previous

versions of the applicable statute, the proceedings against her are ongoing as she

has not yet been convicted or acquitted under the indictment. Therefore, we hold

Burkhead is entitled to a new transfer hearing retroactively applying the amended

versions KRS 635.020(4) and KRS 640.010.

             For the foregoing reasons, we affirm the judgment of the Jefferson

Circuit Court.



             ALL CONCUR.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Daniel Cameron                            Rob Eggert
Attorney General of Kentucky              Louisville, Kentucky

Jason B. Moore
Special Assistant Attorney General
Louisville, Kentucky




                                         -9-